Citation Nr: 1625728	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to initial ratings in excess of 30 percent from September 18, 1990; 100 percent from May 30, 2003; 60 percent from February 17, 2004; 30 percent from October 8, 2004; 60 percent from April 29, 2005; 30 percent from July 30, 2008; 60 percent from April 3, 2009; 10 percent October 23, 2009; and 30 percent from July 20, 2012, for coronary artery disease.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1968 to October 1970.  His awards and decorations include the Combat Infantryman's Badge, and the Air Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In a March 2015 decision, the Board remanded the case for further evidentiary development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the case was remanded in March 2015 to afford the Veteran a new VA examination regarding the severity of the Veteran's coronary artery disease under the old and new rating criteria at all times from September 18, 1990.  The Veteran was afforded a VA examination in April 2015; however, the examiner did not address severity of the Veteran's coronary artery disease under the old and new rating criteria at all times dating back to September 18, 1990, as was required by the March 2015 remand.  See Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).  Accordingly, the remand directives were not ultimately accomplished and, as such, there has not been substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (requiring substantial compliance with a remand order).  Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the severity and manifestation of his coronary artery disease under the old and new rating criteria at all times from September 18, 1990.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions.

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's coronary artery disease under the old and new rating criteria.

In particular, the examiner should state the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope. 

He or she should also indicate whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year. 

The examiner should further state whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction. 

In addition, he or she should address whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

The examiner should also discuss whether the Veteran has typical coronary occlusion or thrombosis or with a history of substantiated angina attacks and ordinary manual labor was feasible.  

He or she should also discuss whether the Veteran has a typical history of acute coronary occlusion or thrombosis, or with a history of substantiated repeated angina attack where more than light manual labor was not feasible.

Moreover, the examiner should discuss whether the Veteran had acute illness from coronary occlusion or thrombosis with circulatory shock; and after six months, following acute illness, residuals included congestive heart failure or angina on moderate exertion or more than sedentary employment is precluded.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




